Citation Nr: 0900280	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  04-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and paranoid schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision.  

In December 2004, the Board remanded the issue on appeal to 
the RO for additional evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated paranoid schizophrenia is 
shown as likely as not to have had its clinical onset during 
the veteran's period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by paranoid schizophrenia is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue currently on appeal has been 
accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for "chronic" conditions, 
such as psychoses, when a chronic disease manifests itself in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) and the veteran currently has the same condition.  
38 C.F.R. § 3.303(b).   

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.   38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

When the claimed stressor is not related to combat, such as 
in this case, a veteran's lay statements alone are not 
sufficient to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence substantiating the veteran's testimony or statements 
as to the occurrence of the claimed stressors.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

Here, the veteran's claim of service connection for PTSD is 
not warranted.  First, the medical evidence shows that the 
veteran has not been diagnosed with PTSD in accordance with 
38 C.F.R. § 4.125(a).  In fact, the medical evidence shows 
that the veteran's symptoms generally are more consistent 
with his diagnosed schizophrenia.  

For instance, in a January 2005 VAMC mental health clinic 
note. a licensed clinical social worker (LCSW), Ph.D., 
commented that the veteran's symptoms seemed more related to 
his schizophrenia than a diagnosis of PTSD.  Similarly, the 
veteran's treating VAMC psychiatrist reported in a January 
2005 treatment note that he clarified for the veteran that he 
was treating the veteran for schizophrenia and not PTSD; 
schizophrenia was the primary problem.  

Also important, the veteran underwent a VA examination in 
October 2006.  The examiner, a physician, thoroughly reviewed 
the veteran's claims file, including the relevant medical 
history, and current complaints.  She also performed a 
thorough clinical examination.  Based on her examination, she 
concluded that the veteran does not meet the full criteria 
for a DSM IV diagnosis of PTSD.  Although the veteran 
exhibits some PTSD symptoms, she explained, the symptoms were 
closely connected with, and more characteristic of, the 
primary diagnosis of schizophrenia.  

Even if the veteran was competently diagnosed with PTSD, a 
grant of service connection would not be warranted since the 
record shows no objective evidence verifying the veteran's 
claimed stressors.  Although the veteran has provided 
consistent and detailed accounts of unloading dead bodies 
from airplanes and recovering bloody sheets, his lay reports 
alone are not sufficient to verify those stressors.  See 
Moreau, 9 Vet. App. at 395-396.  

For these reasons, the Board concludes that the evidence does 
not support the veteran's claim of service connection for 
PTSD.  

With regard to his claim of service connection for 
schizophrenia, the Board notes that the veteran was not 
diagnosed with schizophrenia until many years after service.  
His service treatment record (STR) is silent for any 
complaints of, or treatment for, a psychiatric disorder.  In 
fact, his November 1968 separation physical shows no 
documentation of a psychiatric disorder and the veteran 
reported that he was in good health.  

The first diagnosis of schizophrenia appears in a December 
1997 VA mental health clinic (MHC) treatment note.  In the 
treatment note, the veteran is shown to have complaints of 
flashbacks in which he would see rooms full of bodies 
returned from the Vietnam war front.  The veteran reported 
that the flashbacks had been present since service, when he 
worked with the disposal of dead bodies.  It was also noted 
that the veteran reported being involved in an intellectual 
property rights lawsuit and had heard a male voice since 
1972.  The examiner diagnosed schizophrenia, paranoid type, 
chronic.  

Even though the diagnosis occurred almost 30 years following 
service, when a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service, or by evidence that a 
presumption period applies.  Velez v. West, 11 Vet. App. 148, 
152 (1998).  

In that regard, as noted, the veteran underwent a thorough VA 
examination in October 2006.  Based on her review of the 
relevant history in the claims file and a clinical 
examination, the examiner confirmed the schizophrenia 
diagnosis.  She also determined that it was likely the 
schizophrenia was in a prodromal state during service and 
that the stress of working with dead bodies aggravated the 
disorder.  

More specifically, the VA examiner concluded that, given the 
detailed history and the veteran's accounts of his in-service 
experiences, it seemed much more likely that the onset of 
schizophrenia was during active service.  Moreover, she 
reasoned, due to the age of onset for schizophrenia, it was a 
more consistent conclusion that the veteran's schizophrenia 
began during service, rather than with the post-service 
diagnosis 20 or more years following service.  

The Board notes that the VA examiner's uncontroverted 
findings are medical conclusions that the Board cannot ignore 
or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
Although the examiner placed significant weight on the 
veteran's self-reported history, the veteran, as a lay 
person, is competent to report on the onset and continuity of 
symptomatology.   Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Accordingly, his lay statements to this extent constitute 
competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); see also Espiritu v. Derwinski, 
2 Vet. App. 482 (1992) (a veteran is not competent to offer 
opinions on medical diagnosis or causation).

In conclusion, the Board notes that, when there is a 
proximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the evidence being in relative equipoise, the 
benefit-of-the-doubt rule applies.  Gilbert, 1 Vet. App. at 
55; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The Board accordingly finds that the claim of service 
connection for an innocently acquired psychiatric disorder, 
to include paranoid schizophrenia, is warranted.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder manifested paranoid schizophrenia is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


